Title: To George Washington from Elias Dayton, 17 August 1789
From: Dayton, Elias
To: Washington, George

 

Sir.
Elizth Town [N.J.] 17th August 1789

I am informed that the bill providing for the organization of the Judiciary department is now on it’s passage thr’o the houses of legislature, & that, among other things it directs the appointment of a Judge for each of the eleven districts into which the United States are parcelled. As it is probable that it will in a short time receive the sanction of the different branches & of course become a law, the task of filling those appointments must thereupon necessarily devolve on the President. The respectability of the appointment, the magnitude of the trust, & the important prop & permanency which the due & pure administration of justice afford to any government, joined to the anxiety of many of my fellow citizens together with my own, are, the almost irresistible inducements, & must be my apology for troubling you, sir, on the subject & for mentioning the name of Chief Justice Brearley, who, I have authority to say, will undertake the discharge of the duties of the office for this district, if you should be pleased to confer it upon him.
You sir, I presume, were not unacquainted with him during his services in the late war—The reputation which he brought with him into the army—the very great propriety & manliness of his conduct when in it—and the credit with which he retired from the service in obedience to the pressing calls of his state, to preside over the administration of justice therein, are facts, of which you, sir, in all probability are not ignorant. His uniform, firm & avowed attachment to the cause of his country strongly manifested by the manly & decisive part which he acted from the earliest stages of the revolution to it’s final accomplishment, is not unknown & should not be unnoticed.
For the last nine years, during which time he has officiated in the quality of Chief Justice, he has discharged the duties thereof with approved ability & to very general satisfaction. I may say in short, that, I believe, there is no one to whom the people of this district or state will so naturally look, or whom they will so earnestly wish, to be honored by the President with the appointment in question. If there be any indecorum in thus unsolicitedly offering my opinion, I hope the apology I have made (founded upon the importance of the case, upon the general

anxiety, & my regard for the new constitution & the public good) will acquit me to you. With the highest esteem & respect I have the honor to be, sir, Your Most Obedt humbe servt

Elias Dayton

